Citation Nr: 1451411	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a joint disorder, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a muscle disorder, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a gastric disorder, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a respiratory disorder, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for an eye disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1974, and from September 1990 to June 1991.  The record also indicates that the Veteran served as a reservist in the Army National Guard until 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran initially brought his claim to service connection for a psychiatric disorder by stating he has PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The record indicates that the Veteran has been diagnosed with PTSD, major depressive disorder, a mood disorder, and a psychotic disorder.  As the appropriate psychiatric diagnosis has not yet been established in this case, the Board has broadened the issue on appeal to include any acquired psychiatric disorder, to include PTSD.

The record in this matter consists of paper and electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of each of the claims on appeal is necessary for the following reasons.  

First, the record indicates that the Veteran has been receiving disability benefits from the Social Security Administration (SSA).  A March 2012 VA examination report, in addition to March 2013 VA treatment records, indicates that the Veteran discussed receiving SSA disability benefits.  An attempt should be made to include in the record any outstanding medical evidence pertaining to SSA benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the RO should attempt to include in the claims file any outstanding VA treatment records.  The most recent VA treatment records are dated in April 2014.  

Third, the Veteran should be provided with additional VA compensation examination into his claims.  The Veteran underwent VA compensation examinations into his claims in March 2012 and June 2014.  Nevertheless, comprehensive medical examination reports should be included in the claims file in light of the additional development requested by this remand.   




Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in April 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Attempt to obtain and associate with the claims folder any outstanding medical evidence pertaining to SSA disability benefits.  If such evidence cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.
 
3.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed disorders to include any undiagnosed illnesses.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand.

(a)  The examiner addressing the claims regarding non-psychiatric disorders should respond to the following questions:

(i) does the Veteran have a current joint, muscle, headache, gastric, respiratory, skin, or eye/vision disorder?  

(ii) if so, is it at least as likely as not (probability of 50 percent or greater) that a diagnosed disorder is related to an in-service disease, event, or injury?  Please note the Veteran's lay assertions of record that he experienced disorders during service related to these claims.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed disorders.  

(iii) if, under subsection (a), the examiner finds that the Veteran does not have a diagnosable disorder to account for each of the symptoms (joint, muscle, headache, gastric, respiratory, skin, or eye/vision), the examiner should determine whether it is at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

(b)  With regard to an acquired psychiatric disorder, please note that the record documents that the Veteran has been diagnosed during the appeal period with PTSD, major depressive disorder, a mood disorder, and a psychotic disorder.

Please respond to the following questions:

(i) with regard to the non-PTSD psychiatric disorders:

whether it is at least as likely as not (50 percent probability or higher) that a current non-PTSD psychiatric disorder is related to an in-service disease, event, or injury.  

(ii) with regard to PTSD, 

A. what specific claimed in-service stressor or stressors forms the basis of the PTSD diagnosis, and does the stressor(s) relate to the Veteran's asserted in-service fear of hostile military activity in the Persian Gulf?  Please review the VA treatment records dated throughout 2013, which detail a VA psychologist's diagnosis and treatment of the Veteran's PTSD.  38 C.F.R. § 3.304(f).

B. is it at least as likely as not (50 percent or more probability) that PTSD was caused or aggravated by the Veteran's reported in-service stressor(s) or any other aspect of his military service? 

Fear of hostile military (or terrorist) activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner is advised that the Veteran's personnel records confirm service in the Persian Gulf from October 1990 to May 1991.  

(c)  The examiners are asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.

Note that the opinions provided in the prior VA examinations are found to be inadequate, as they offered no underlying reasons for the bare conclusions reached.  Thus, it is imperative that any opinions offered include the accompanying rationale.
 
4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

